Citation Nr: 1648078	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-23 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a disability manifested by chest pain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 2001 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2014, the Veteran testified before the undersigned.  However, the recording of that hearing was inaudible, and no transcript could be produced.  In an August 2014 letter, the Veteran was offered the opportunity to testify again before the Board, and was advised to respond within 60 days if he wished to appear at another hearing.  A December 2014 report of general information reflects that the Veteran accepted an informal Decision Review Officer (DRO) conference in lieu of an additional hearing before the Board.  A copy of the December 2014 informal DRO conference report is of record.

In April 2015, the Board remanded the claim for service connection for a disability manifested by chest pain for further development.  Also at that time, the Board remanded claims for service connection for a left knee disability and for bilateral hamstring disability for additional development.  After performing the requested development, in an August 2015 rating decision, service connection was granted for the left leg (claimed as a left knee disability) and for bilateral thigh disabilities (claimed as bilateral hamstring disabilities).  As that is a full grant of the benefit sought with regard to the claims for service connection for a left knee disability and for bilateral hamstring disabilities, those issues are no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic records system.

The issue of entitlement to a total disability rating due to service-connected disabilities has been raised by the record in an August 2016 VA form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim for service connection for a disability manifested by chest pain.  

Initially, the Board notes that medical records from the Social Security Administration were associated with the claims file in November 2016.  As these records are new and have not yet been considered by the RO, and no waiver of initial RO consideration is currently of record, a remand is warranted.  38 C.F.R. §§ 19.31, 20.1304 (2015).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, pursuant to the Board's April 2015 remand instructions, the Veteran was afforded an August 2015 VA heart conditions examination to address the Veteran's complaints of chest pain.  The examiner noted that the Veteran's service treatment records  documented the Veteran presenting with chest pain while in service. The examiner opined that the Veteran's condition was less likely than not incurred in service, and found that the Veteran did not have cardiac disease causing his chest pain.  He further found that the Veteran has a pulmonary emboli that was likely the cause of his chest pain and that the Veteran also has a history of panic attacks that can cause chest pain.  Without a more detailed explanation, the Board is without the expertise to determine whether the Veteran's diagnosed pulmonary emboli is related to service, to include his documented in-service complaints of chest pain and diagnosis of costochodritis.  In light of the above, the Board finds that an additional remand is warranted to return the claims file to the August 2015 VA heart conditions examiner, if available, for a supplemental opinion. 

Accordingly, the case is REMANDED for the following action:

1. 	After ensuring that all VA medical records are associated with the claims file, forward the entire claims file to the August 2015 VA heart conditions examiner for a supplemental opinion.  If the examiner who drafted the August 2015 opinion is unavailable, or is unable to render the requested supplemental opinion without examing the Veteran, schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to obtain the answers to the questions posed below.  The examiner must review the claims file and that review must be noted in the report.  The examiner is requested to:

a.  Identify all diagnoses with symptomatology related to the Veteran's chest pain.

b.  As to each diagnosis, to include pulmonary emboli, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) related to active service, to include whether it is as least as likely as not (50 percent probability or greater) had its onset in service.  The examiner is requested to reconcile his or her opinion with that of the August 2015 VA heart examiner's opinion.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All opinions expressed must be accompanied by a complete rationale.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






